      Case 1:20-cv-00008-TS Document 38 Filed 01/25/21 PageID.461 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 RICHARD L. McMURRAY
                                                      MEMORANDUM DECISION AND
                        Plaintiff,                    ORDER DENYING COSTS
 v.

 FORSYTHE FINANCE, LLC,
                                                     Case No. 1:20-CV-8 TS
                        Defendant.



         Judgment in the above-entitled case was entered on January 11, 2021. Defendants filed

its Bill of Costs on January 25, 2021.

         Defendant seeks $240.81 in legal research fees. Binding Tenth Circuit precedent makes

clear that such costs are not taxable under 28 U.S.C. § 1920 and will be disallowed. 1

         DATED this 25th day of January, 2021.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




         1
         Sorbo v. United Parcel Serv., 432 F.3d 1169, 1180 (10th Cir. 2005) (holding that
“computer assisted legal research” is “not within the scope of § 1920”); Jones v. Unisys Corp.,
54 F.3d 624, 633 (10th Cir. 1995) (“[C]osts for computer legal research are not statutorily
authorized.”); see also Roth v. Spruell, 388 F. App’x 830, 837 (10th Cir. 2010) (stating that
“costs for legal research, telephone calls, facsimiles, postage, delivery service, and parking” are
not “reimbursable as costs under § 1920”).
